Petition for Writ of Mandamus Denied and Memorandum Opinion filed
September 23, 2016.




                                      In The

                     Fourteenth Court of Appeals

                                NO. 14-16-00741-CV



         IN RE PRAC-II, LLC AND STAR REALTY, INC., Relators


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              152nd District Court
                             Harris County, Texas
                       Trial Court Cause No. 2015-74237

                         MEMORANDUM OPINION

      On September 20, 2016, relators PRAC-II, LLC and Star Realty, Inc. filed a
petition for writ of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221
(West 2004); see also Tex. R. App. P. 52. In the petition, relators ask this court to
compel the Honorable Robert Schaffer, presiding judge of the 152nd District Court
of Harris County, to vacate his (1) September 2, 2016 order denying relators’
motion to quash depositions, for protective order, and for case management order;
and (2) September 6, 2016 order granting, in part, real parties in interest’s motion
to compel.

      Relators have not shown that they are entitled to mandamus relief.
Accordingly, we deny relators’ petition for writ of mandamus. We also deny
relators’ emergency motion to stay discovery orders.


                                  PER CURIAM


Panel consists of Justices Busby, Donovan, and Brown.




                                         2